HOUCK, J.
PLEADINGS.'
(440 D) “Demurrer” is an objection made by one party to his opponent’s pleading, alleging that he ought not to answer because of some defect therein, and such attack calls in question not only the sufficiency of the facts to constitute a cause of action, but also the right of plaintiff to maintain suit.
(440 D) Demurrer, though admitting facts well pleaded, does not admit correctness of mere conclusions drawn from the facts, and admits truth of pleading demurred to as far as is necessary to enable court to determine on the pleading objected to and no farther.
(440 P) In case defect of statement of facts in petition does not amount to a want of action, but facts can be resolved into, or if well stated, would constitute a valid cause of action, a demurrer is not proper, but a motion to make more definite and certain is proper mode of objection.
TAXES.
(560 C) Petition in suit to enjoin collection of a road assessment, alleging that assessments were not made according to benefits to abutting property nor according to any au*724thorized method of making assessment and that they were excessive and unreasonable in amount and without warrant of law, held not demurrable.
(Shields and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.